Citation Nr: 0007244	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  00-01 879	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946 and from June 1946 to June 1967.  He died in June 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on May 28, 1997; a Notice of Disagreement 
was received by the VA after November 18, 1988; and the 
appellant retained an attorney in September 1997, within one 
year of the date of the Board's decision.

2.  On April 7, 1999, the appellant and her attorney entered 
into a contingent attorney fee agreement which provided that 
20 percent of past-due benefits were to paid by the VA to the 
appellant's attorney.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), an August 1999 Board decision 
granted service connection for the cause of the veteran's 
death, and this decision resulted in past-due benefits to the 
appellant.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the April 7, 
1999, attorney fee agreement for service connection for the 
cause of the veteran's death for the period of time between 
June 1, 1994, and August 4, 1999, have been met.  38 U.S.C.A. 
§ 5904 (West 1991 and Supp. 1999); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a Notice of 
Disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on May 28, 1997, 
denying entitlement to service connection for the cause of 
the veteran's death.  Thereafter, the appellant and her 
attorney entered into an attorney fee agreement to represent 
her in her claim for VA benefits denied in the May 1997 Board 
decision.  At that time, the appellant was appealing the 
Board decision to the Court.

In November 1998, the Court vacated the Board's decision.  
Thereafter, the Board issued a decision on August 4, 1999, 
granting service connection for the cause of the veteran's 
death.  The rating decision dated in November 1999 
effectuated the Board's decision and awarded the appellant 
Dependency and Indemnity Compensation (DIC) benefits.  The 
appellant and her attorney were informed as to past-due 
benefits resulting from this award in a letter dated in 
January 2000.

Based on this evidence, the Board finds that the April 1999 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that denied 
the benefit sought in May 1997.  A Notice of Disagreement 
pertaining to that decision was received by the RO in 
February 1995, thus after November 18, 1988, and the fee 
agreement was properly and timely executed.  In this regard, 
the Board would observe that the appellant retained her 
attorney to appeal the Board's decision to the 


Court within one year of the date of the Board's decision, 
and subsequently entered into an attorney fee agreement in 
April 1999 to continue representation before the BVA.  That 
agreement provided that 20 percent of past-due benefits were 
to paid by the VA to the appellant's attorney for 
representation.  The amount of the fee was contingent on 
whether the claim was resolved in a manner favorable to the 
appellant, and, as reflected in the RO's January 2000 letter, 
the award of past-due benefits resulted in payment to the 
appellant from which a fee may be deducted.  See 38 C.F.R. 
§ 20.609(h)(1).

The Board may order a reduction in the fee called for in the 
agreement if the Board finds that the fee is "excessive or 
unreasonable."  See Matter of Fee Agreement of Smith, 4 Vet. 
App. 487, 492 (1993), vacated in part on other grounds sub 
nom; In re Wick 40 F.3d (367) (Fed. Cir. 1994); Matter of the 
Fee Agreement of Vernon, 8 Vet. App. 457, 459 (1996).  The 
Board notes that under 38 C.F.R. § 20.609(f) fees totaling no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  As such, the Board concludes that 
the fee agreed to in the fee agreement involved in this case 
is, on its face, neither excessive nor unreasonable.

In this case, the proper amount of past-due benefits is the 
lump-sum payment representing the total amount of recurring 
cash payments, stemming from the issue of the award of DIC 
benefits that accrued between the effective date of the 
award, i.e., June 1, 1994, and the date of the grant of the 
benefit by the Board, August 4, 1999.  Thus, the attorney is 
entitled to payment of 20 percent of the amount of the award 
accrued between those dates.  See 38 C.F.R. § 20.609(h)(3)(i) 
(1999).



ORDER

Eligibility for payment directly by the VA to the appellant's 
attorney is established, and the attorney should be paid 20 
percent of the appellant's past-due benefits awarded for DIC 
benefits between June 1, 1994, and August 4, 1999.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


